

August 22, 2013


C. Richard Neely, Jr.
259 Prince Street
Los Gatos, CA 95032


Re:    INTERMOLECULAR, INC. OFFER LETTER
Dear Rick:
INTERMOLECULAR, INC. (the “Company”) is pleased to offer you the position of
Senior Vice President & Chief Financial Officer (CFO) of the Company, reporting
to the CEO. You will be based at Company’s offices in San Jose, California. As
the CFO, you will perform the duties customarily associated with this position
and such other duties as may be requested by the CEO from time to time. By
signing this letter agreement, you represent and warrant to the Company that you
are under no contractual commitments inconsistent with your obligations to the
Company.
1.COMPENSATION.
(a)BASE SALARY. You will be paid a salary at the annual rate of $285,000,
payable in semi-monthly installments in accordance with the Company’s standard
payroll practices for salaried employees. This salary may be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time.
(b)STOCK OPTION. The Company will recommend that the Compensation Committee of
the Board of Directors of the Company (“Committee”) grant you, pursuant to the
Company’s 2011 Incentive Award Plan (the “Plan”), an option to purchase two
hundred and ten thousand (210,000) shares (the “Shares”) of the Company’s common
stock at the then current fair market value as determined by the Committee at
that meeting. You should understand that only the Committee can authorize the
grant of stock options and the exercise price will be set by the Committee on
the date of grant. Subject to the terms and conditions of the Plan and the
Company’s standard form of stock option agreement, the option shall vest and
become exercisable with respect to 25% of the Shares (52,500) on the first
anniversary of the date you commence employment with the Company, with the
remaining 75% (157,500) to vest and become exercisable in equal monthly
installments over the next three years, subject to your continued service to the
Company and your compliance with the terms of the stock option agreement through
each vesting date.
(c)RESTRICTED STOCK. The Company also will recommend that the Committee grant
you, pursuant to the Plan, forty thousand (40,000) shares of restricted stock.
Subject to the terms and conditions of the Plan and the Company’s standard form
of restricted stock agreement, the restricted stock shall vest, and the risk of
forfeiture thereon lapse, with respect to 25% of the shares (10,000) on each of
the first four anniversaries of the date you commence employment with the
Company, subject to your continued service to the Company and your compliance
with the terms of the restricted stock agreement through each vesting date.
(d)SECTION 16 OFFICER AND CHANGE IN CONTROL AGREEMENT The Company will recommend
that the Board of Directors of the Company designate you as an officer of the
Company for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended. Upon such approval, you will be entitled to enter into a Change in
Control and Severance Agreement with the Company providing severance protection
in the event of certain terminations of your employment with the Company.
(e)BONUS. You will be included in the executive management bonus plan with a
target bonus opportunity of 40% of your base salary, pro-rated for any partial
year of service. Your target bonus will become earned based on you and the
Company meeting certain performance criteria to be set by the Board of Directors
or Compensation Committee from time to time, payable in cash. For 2013, your
target bonus opportunity will be pursuant to the terms of the 2013 Executive
Management Incentive Bonus Program based upon the achievement of goals related
to revenue (50%), backlog (25%) and net income (25%). If the Company exceeds the
targets for the revenue and backlog goals, you could earn up to a maximum of 60%
of your base salary under the program. Nothing in this offer letter shall
entitle you to receive a bonus in the event performance goals are not met.

INTERMOLECULAR, INC. CONFIDENTIAL                                1

--------------------------------------------------------------------------------



(f)BENEFITS. You will be entitled to the Company’s basic employment benefits
available to all Company employees (including medical, dental, vision, life
insurance, disability, EAP and 401(k) plans), as they may change from time to
time. You acknowledge that participation in Company benefit programs may require
payroll deductions and/or direct contributions by you.
(g)EMPLOYMENT TERMS. You will be required as a condition to your employment with
the Company, to (i) acknowledge your receipt and understanding, and sign the
Company’s standard Employee Proprietary Information and Inventions Agreement,
attached hereto as Exhibit A; (ii) sign and return a satisfactory I-9
Immigration form providing sufficient documentation establishing your employment
eligibility in the United States in accordance with Section 3 below; (iii) sign
and return the attached Authorization and Release Form for Background Check,
attached hereto as Exhibit B.
2.AT-WILL EMPLOYMENT. Your employment with the Company will be “at-will,”
meaning that you are free to resign at any time, whether prior to or after the
start date, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, whether prior to or
after the start date, for any reason or for no reason, with or without cause.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and the CEO. Your participation in any stock purchase or
benefit program is not to be regarded as assuring you continuing employment for
any particular period of time.
3.FEDERAL IMMIGRATION LAW. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
4.SATISFACTORY BACKGROUND CHECK. This offer and any continuing employment is
contingent upon verification through a background check conducted by the Company
(or by another on the Company’s behalf).
5.ABILITY TO ACCEPT POSITION. You represent that there are no agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed by the
Company. You acknowledge that the Company has no reason to believe that you are
contractually prohibited from performing the duties of your position and you
represent that such is the case. You represent and warrant that you are not
acting in breach of any non-competition, employment or other agreements with
your current employer or any of your previous employers.
6.OUTSIDE ACTIVITIES. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
7.START DATE. Your start date shall be October 2, 2013 or another date as
mutually agreed upon between you and the CEO. This offer, if not accepted, will
expire at the close of business on August 26, 2013.
8.ENTIRE AGREEMENT. This offer letter sets forth the full and complete agreement
between you and the Company regarding your employment with the Company. This
letter, along with the enclosed Employee Proprietary Information and Inventions
Agreement and the Authorization and Release Form for Background Check sets forth
the entire terms of your employment with the Company and any additional or
contrary terms, representations, offers or agreements, whether written or oral,
that may have been made to you are hereby revoked and superseded in their
entirety by this offer. This letter may not be modified or amended except by a
written agreement, signed by the Chief Executive Officer of the Company and by
you.



INTERMOLECULAR, INC. CONFIDENTIAL                                2

--------------------------------------------------------------------------------



We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Employee Proprietary
Information and Inventions Agreement and returning them to me.
Very truly yours,
INTERMOLECULAR, INC.
BY:
NAME: David Lazovsky
TITLE: President & CEO
AGREED AND ACCEPTED
I have read and accept this employment offer:
_______________________________
C. Richard Neely, Jr.




Dated: _________________________































































INTERMOLECULAR, INC. CONFIDENTIAL                                3

--------------------------------------------------------------------------------







Exhibit A
[Employee Proprietary Information and Inventions Agreement]



3011 North First Street, San Jose, CA 95134 (408) 582-5700 / (408) 582-5179 fax

--------------------------------------------------------------------------------







Exhibit B
[Authorization and Release Form for Background Check]



3011 North First Street, San Jose, CA 95134 (408) 582-5700 / (408) 582-5179 fax